                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


RICHARD ANDRE                                         )
                                                      )
v.                                                    )       NO. 3:19-1057
                                                      )       Richardson/Holmes
SMILEDIRECTCLUB, INC., et al                          )



                                            ORDER
        This civil action was filed on October 2, 2019, in the Eastern District of Michigan. By Order
entered November 18, 2019, Judge Roberts transferred the case to the Middle District of Tennessee.

Docket Entry No. 6. At the time of filing, this case was assigned to District Judge Eli J. Richardson

and the undersigned Magistrate Judge. Pending are several motions regarding consolidation of this

action with two other pending cases in this District, 3:19-0962 and 3:19-1040, both assigned to

Judge Richardson and Magistrate Judge Frensley.

       After consultation with Judge Frensley, it is hereby ORDERED that this case is transferred

to Judge Frensley for all further case management and other matters, and there will be no further

proceedings before this Magistrate Judge. The initial case management conference scheduled for

January 6, 2020, is CANCELLED and will be rescheduled by Judge Frensley.

       It is so ORDERED.




                                              BARBARA D. HOLMES
                                              United States Magistrate Judge




     Case 3:19-cv-01057 Document 43 Filed 12/20/19 Page 1 of 1 PageID #: 530
